Citation Nr: 1733765	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for polysubstance abuse, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 50 percent prior to August 22, 2011, and in excess of 70 percent thereafter for service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to August 22, 2011.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to August 1968, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded these issues in April 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary for proper development of the issues.  

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, there was not substantial compliance with instructions from the Board's previous remand.

The issue of entitlement to service connection for polysubstance abuse was remanded by the Board in April 2015 because there were missing pages in the April 2013 Statement of the Case that had not been associated with the claims file.  These pages described the analyses for the issues of entitlement to service connection for polysubstance abuse and entitlement to a TDIU prior to August 22, 2011.  The AOJ was directed to associate these missing pages with the claims file.  On remand, it appears as though the AOJ did not retrieve these pages or explain why it was unable to do so; the Veteran was also not notified of any attempts to associate these pages.  Accordingly, additional action by the AOJ is necessary before the Board can address this issue.  See id.  

The issue of an increased rating for the Veteran's service-connected PTSD was remanded by the Board in April 2015 to obtain a VA examination to determine the current severity of the Veteran's service-connected PTSD.  The VA examiner was specifically directed to assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD and indicate the impact of his PTSD on occupational and social functioning.  

In August 2015 the Veteran underwent VA examination.  The VA examiner determined the Veteran had PTSD that manifested with occupational and social impairment with reduced reliability and productivity.  The VA examiner opined that it was not possible to differentiate what portion of the indicated level of occupational and social impairment was attributable to each of the diagnosed mental health disorders without resorting to mere speculation.  The VA examiner did not assign a GAF score or explain why a GAF score was not assigned.  

The Board recognizes that mental health practitioners have switched from the fourth to the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV and DSM-5 respectively), and that the DSM-5 no longer includes GAF scores.  However, in this case a GAF score was requested by the Board.  If such a score cannot be assigned or would not be relevant or indicative of the level of disability given advancements in the field of mental health, then the examiner should explain this.   

As it pertains to the issue of entitlement to a TDIU prior to August 22, 2011, this issue is inextricably intertwined with the claims for entitlement to service connection for polysubstance abuse, and the claim for an increased initial rating for service-connected PTSD.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, this issue should also be remanded to the AOJ pending adjudication of the other issues on appeal.

Lastly, the Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from March 2017 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2017 to present.  

2.  Obtain the missing pages of the April 2013 Statement of the Case pertaining to the analyses of the issues for service connection for polysubstance abuse and a TDIU prior to August 22, 2011, and associate them with the claims file.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain these records, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, to allow him the opportunity to submit this document if he has a copy of it.  

3.  Send the file to the VA psychiatrist who performed the August 2015 PTSD examination and ask that the examiner assign a GAF score for the Veteran based on the findings during that examination.  If another examination is necessary for the examiner to assign a GAF score, then another examination should be scheduled.  If the examiner cannot assign a GAF score even if another examination was performed, or the examiner determines that a GAF score would not be a reliable indicator of disability level, then the examiner should clearly explain the reasons for such a belief.  

4.  After all development has been completed the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




